FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofAugust 2013 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- ﻿ Development Pipeline as at 30 June 2013 Line Extensions Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular Axanum*** proton pump inhibitor + low dose aspirin FDC low dose aspirin associated peptic ulcer in high risk CV patients III Withdrawn Launched Brilinta/ Brilique EUCLID ADP receptor antagonist outcomes study in patients with PAD III 4Q 2012 Brilinta / Brilique PEGASUS-TIMI 54 ADP receptor antagonist outcomes study in patients with prior MI III 4Q 2010 Bydureon EXSCEL# GLP-1 receptor agonist outcomes study III 2Q 2010 Bydureon Dual Chamber Pen# GLP-1 receptor agonist diabetes III 3Q 2013 4Q 2013 Forxiga (dapagliflozin)/ metformin FDC# SGLT2 inhibitor + metformin FDC diabetes III 3Q 2007 4Q 2013 Filed Forxiga (dapagliflozin)# SGLT2 inhibitor diabetes - add on to DPP-4 III 1Q 2010 Filed Forxiga (dapagliflozin)# SGLT2 inhibitor diabetes - add on to insulin and add-on to metformin long-term data III 2Q 2008 Filed Forxiga (dapagliflozin)# SGLT2 inhibitor diabetes - in patients with high CV risk - Study 18 and 19 long-term data III 1Q 2010 1H 2014 Forxiga (dapagliflozin)# SGLT2 inhibitor diabetes - triple therapy (dapa+met+ SU) III 1Q 2011 4Q 2013 Forxiga (dapagliflozin) DECLARE# SGLT2 inhibitor outcomes study III 2Q 2013 Kombiglyze XR/ Komboglyze FDC#* DPP-4 inhibitor + metformin FDC diabetes III Launched Launched 1H 2014 SaxaDapa FDC# DPP-4 inhibitor / SGLT2 inhibitor diabetes III 2Q 2012 Onglyza SAVOR-TIMI 53# DPP-4 inhibitor outcomes study III 2Q 2010 4Q 2013 4Q 2013 2H 2014 Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Gastrointestinal Entocort glucocorticoid steroid Crohn's disease / ulcerative colitis III Launched Launched N/A Nexium proton pump inhibitor peptic ulcer bleeding III Filed** Launched N/A Launched Neuroscience Diprivan# sedative and anaesthetic conscious sedation III Launched 2H 2014 Launched Oncology Faslodex oestrogen receptor antagonist 1st line advanced breast cancer III 4Q 2012 Iressa EGFR tyrosine kinase inhibitor treatment beyond progression III 1Q 2012 Respiratory, Inflammation & Autoimmunity Symbicort inhaled steroid/ long-acting β2 agonist Breath Actuated Inhaler asthma / COPD III 4Q 2011 1H 2014 #Partnered product *Kombiglyze XR US; Komboglyze FDC EU **2nd CRL received from FDA in 2011. AZ response submitted to FDA in December 2012 ***Commercial support now withdrawn, no Japan launch expected NCEs Phase III/Registration Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular Brilinta/ Brilique ADP receptor antagonist arterial thrombosis III Launched Launched Filed Launched Epanova# omega-3 free fatty acids hypertri-glyceridaemia III Filed Forxiga (dapagliflozin)# SGLT2 inhibitor diabetes III Filed* Launched Filed Filed metreleptin# leptin analogue lipodystrophy III Filed 1H 2014 N/A Infection CAZ AVI# (CAZ104) beta lactamase inhibitor/ cepha-losporin intra abdominal infections (cIAI) & urinary tract infections (cUTI); hospital acquired pneumonia (HAP) & ventilator associated pneumonia (VAP) *** III 1Q 2012 N/A 2H 2014 Q-LAIV Flu Vaccination** live, attenuated, intranasal influenza virus vaccine quadrivalent seasonal influenza III Approved Filed Zinforo (ceftaroline) # extended spectrum cepha-losporin with affinity to penicillin- binding proteins pneumonia / skin infections III N/A Launched 1H 2014 Neuroscience naloxegol (NKTR-118)# oral peripherally-acting mu-opioid receptor antagonist opioid-induced constipation III 2Q 2011 3Q 2013 3Q 2013 Oncology Caprelsa VEGFR / EGFR tyrosine kinase inhibitor with RET kinase activity medullary thyroid cancer III Launched Launched Filed moxetumomab pasudotox# anti-CD22 recombinant immunotoxin hairy cell leukaemia III 2Q 2013 Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Respiratory, Inflammation & Autoimmunity brodalumab# anti-IL-17R MAb psoriasis III 3Q 2012 PT003 GFF LABA/LAMA COPD III 2Q 2013 lesinurad selective uric acid reabsorption inhibitor (SURI) chronic treatment of patients with gout III 4Q 2011 2H 2014 2H 2014 #Partnered product *CRL received in January 2012, re-submission 3Q 2013 **sBLA in US, MAA in EU ***HAP/VAP is a follow up filing, EU filing expected in 2017 NCEs Phases I and II Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular AZD1722# NHE3 inhibitor end stage renal disease / chronic kidney disorder II 1Q 2013 MEDI6012 (ACP-501) LCAT ACS I 1Q 2012 Infection AZD5847 oxazolidinone anti-bacterial inhibitor tuberculosis II 4Q 2012 CXL# beta lactamase inhibitor/ cephalosporin MRSA II 4Q 2010 ATM AVI BL/BLI targeted serious bacterial infections I 4Q 2012 MEDI4893 staph alpha toxin YTE MAb hospital-acquired pneumonia / serious S. aureus infection I 1Q 2013 MEDI-550 pandemic influenza virus vaccine pandemic influenza prophylaxis I 2Q 2006 PRVV (MEDI-559) live attenuated paediatric RSV vaccine RSV prophylaxis I 4Q 2008 Neuroscience AZD3241 myeloper-oxidase (MPO) inhibitor Parkinson's disease II 2Q 2012 AZD5213 histamine-3 receptor antagonist neuropathic pain* II AZD6765 NMDA receptor antagonist major depressive disorder II 3Q 2007 AZD3293# beta secretase Alzheimer's disease I 4Q 2012 #Partnered product *Terminated in Alzheimer's Disease - neuropathic pain study due to start 3Q 2013 NCEs Phases I and II (continued) Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Oncology AZD4547 FGFR tyrosine kinase inhibitor solid tumours II 4Q 2011 MEDI-551# anti-CD19 MAb haematological malignancies II 1Q 2012 MEDI-573# anti-IGF MAb MBC II 4Q 2011 olaparib PARP inhibitor gBRCAm ovarian cancer, gBRCAm breast cancer, gastric cancer II 1Q 2012 selumetinib# (AZD6244) (ARRY-142886) MEK inhibitor solid tumours II 4Q 2006 tremelimumab anti-CTLA4 MAb solid tumours II 3Q 2004 AZD1208 PIM kinase inhibitor haematological malignancies I 1Q 2012 AZD2014 TOR kinase inhibitor solid tumours I 1Q 2010 AZD5363# AKT inhibitor solid tumours I 4Q 2010 AZD8186 PI3 kinase beta inhibitor solid tumours I 2Q 2013 AZD9150# STAT3 inhibitor haematological malignancies I 1Q 2012 AZD9291 epidermal growth factor inhibitor solid tumours I 1Q 2013 MEDI0639# anti-DLL-4 MAb solid tumours I 2Q 2012 MEDI3617# anti-ANG-2 MAb solid tumours I 4Q 2010 MEDI4736# anti-PD-L1 MAb solid tumours I 3Q 2012 MEDI-565# anti-CEA BiTE solid tumours I 1Q 2011 MEDI6469# murine anti-OX40 MAb solid tumours I 1Q 2006 volitinib# MET inhibitor solid tumours I 1Q 2012 #Partnered product NCEs Phases I and II (continued) Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Respiratory, Inflammation & Autoimmunity AZD2115# MABA COPD II 2Q 2012 AZD5069 CXCR2 asthma II 4Q 2010 AZD5423# inhaled SGRM COPD II 4Q 2010 benralizumab# anti-IL-5R MAb asthma / COPD II 4Q 2008 mavrilimumab# anti-GM-CSFR MAb rheumatoid arthritis II 1Q 2010 MEDI2070# anti-IL-23 MAb Crohn's disease II 1Q 2013 MEDI-546# anti-IFN-alphaR MAb SLE II 1Q 2012 MEDI7183# anti-a4b7 MAb Crohn's disease / ulcerative colitis II 4Q 2012 MEDI8968# anti-IL-1R MAb COPD, HS II 4Q 2011 sifalimumab# anti-IFN-alpha MAb SLE II 3Q 2008 tralokinumab anti-IL-13 MAb asthma / IPF / UC II 1Q 2008 AZD8848# inhaled TLR7 asthma I 2Q 2012 AZD7594# inhaled SGRM COPD I 4Q 2012 AZD7624 ip38i COPD I 1Q 2013 MEDI-551# anti-CD19 MAb multiple sclerosis I 3Q 2012 MEDI5872# anti-B7RP1 MAb SLE I 4Q 2008 MEDI9929# anti-TSLP MAb asthma I 4Q 2008 RDEA3170 selective uric acid reabsorption inhibitor (SURI) chronic treatment of patients with gout I 3Q 2011 #Partnered product Development Pipeline - Discontinued Projects between 1 January 2013 and 30 June 2013 Infection NCE/Line Extension Compound Reason for Discontinuation Area Under Investigation NCE MEDI-557 safety / efficacy RSV prevention in high risk adults (COPD/CHF/other) Neuroscience NCE/Line Extension Compound Reason for Discontinuation Area Under Investigation NCE AZD1446 safety / efficacy Alzheimer's disease NCE AZD3480 safety / efficacy Alzheimer's disease NCE MEDI5117 safety / efficacy rheumatoid arthritis Oncology NCE/Line Extension Compound Reason for Discontinuation Area Under Investigation NCE AZD8330#(ARRY 424704) safety / efficacy solid tumours NCE fostamatinib safety / efficacy haematological malignancies NCE MEDI-575 safety / efficacy NSCLC Respiratory, Inflammation & Autoimmunity NCE/Line Extension Compound Reason for Discontinuation Area Under Investigation NCE fostamatinib safety / efficacy rheumatoid arthritis NCE MEDI7814 economic COPD NCE MEDI4212 safety / efficacy asthma Comments As disclosure of compound information is balanced by the business need to maintain confidentiality, information in relation to some compounds listed here has not been disclosed at this time. Submission dates shown for assets in Phase III and beyond. - ENDS - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:01 August 2013 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
